UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 15, 2010 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 0-30351 75-2263732 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8827 W. Sam Houston Pkwy N. Suite 100, Houston, TX77040 (Address of principal executive offices) (Zip Code) (281) 517-5000 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – Regulation FD ITEM 7.01 – Regulation FD Disclosure. On May 3, 2010, Deep Down, Inc., a Nevada corporation (“Deep Down”), announced the execution of a Stock Purchase Agreement, effective as of May 3, 2010 (the “Purchase Agreement”), by and among Deep Down, Cuming Corporation, a Massachusetts corporation (“Cuming”), and the stockholders of Cuming (the “Selling Stockholders”), pursuant to which Deep Down has agreed to purchase all of the issued and outstanding shares of Cuming’s common stock (the “Acquisition”) for a purchase price of $47 million (less an amount of certain liabilities to be assumed and further subject to a purchase price adjustment for working capital).Deep Down currently intends to raise capital through the sale of its debt or equity securities in one or more private placement transactions in order to fund almost the entirety of the purchase price of the Acquisition. This information is not being used for the purpose of conditioning the market in the United States for any securities of Deep Down to be offered in the private placements mentioned above, and the securities to be offered in such private placements will not be or have not been registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration under such Act or an applicable exemption from such registration requirements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 15, 2010 DEEP DOWN, INC. By: /s/ Ronald E. Smith Ronald E. Smith President and Chief Executive Officer
